DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


This application is in condition for allowance except for the presence of claims 23 directed to an apparatus non-elected without traverse.  Accordingly, claim 23 has been cancelled.  

Allowable Subject Matter

Claims 1-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the method or system as claimed that included the steps of extending a wire tail of a wire from a wire spool and locating the wire tail in a wire locating device; positioning the wire tail at a straightening location of the wire locating device; gripping the wire tail at the straightening location with a wire manipulating device; straightening the wire tail at the straightening location with the wire manipulating device and conveying the straightened wire tail to a threading location with the wire manipulating device; and with a wire threading device, receiving the straightened wire tail at the threading location and threading the straightened wire tail through a capillary of the wire bonding apparatus or a wire locating device configured to receive a wire tail of a wire extended from a wire spool and position the wire tail at a straightening location of the wire locating device; a wire manipulating device configured and operative to grip the wire tail at the straightening location, to straighten the wire tail at the straightening location and to convey the straightened wire tail to a threading location; and a wire threading device configured to receive the straightened wire tail at the threading location and to thread the straightened wire tail through a capillary of the wire bonding apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIN B SAAD/Primary Examiner, Art Unit 1735